                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,

       vs.


VICKI SCHOEN; JAMES CARR;                                          8:18CV211
MARILYN CRANFORD; ALLAN
CLINGEMAN; SANDY CLINGEMAN                            AMENDED JUDGMENT IN REM
AND THE UNKNOWN HEIRS,                               AND DECREE OF FORECLOSURE
EXECUTORS,                                               AND ORDER OF SALE
ADMINISTRATORS DEVISEES,
TRUSTEES,
LEGATEES, CREDITORS, AND
ASSIGNEES OF
BEVERLY JEAN BABEL; ET AL.,

                      Defendants.

       Now on this 16th day of November, 2018, this cause came on for determination upon the

Complaint filed herein by the Plaintiff, United States of America. The Plaintiff appears by and

through its attorneys, Joseph P. Kelly, United States Attorney for the District of Nebraska, and

Robert L. Homan, Assistant United States Attorney for said District. The Defendants Vicki

Schoen, James Carr, Marilyn Cranford, Allan Clingeman, Sandy Clingeman and The Unknown

Heirs, Executors, Administrators, Devisees, Trustees, Legatees, Creditors, and Assignees of

Beverly Jean Babel; the Unknown Spouses of the defendants; the Unknown Stockholders,

Officers, Successors, Trustees, Creditors and Assignees of such defendants as are existing,

dissolved or dormant corporations; the Unknown Executors, Administrators, Devisees, Trustees,

Creditors, Successors and Assignees of such defendants as are or were partners or in partnership;

and the Unknown Guardians, Conservators and Trustees of such of the defendants as are minors

or are in any way under legal disability; and the Unknown Heirs, Executors, Administrators,

*                                              1
Devisees, Legatees, Trustees, Creditors and Assignees of any Person alleged to be deceased and

made defendants as such, failed to answer or otherwise appear or plead to the allegations contained

in the Complaint and said Defendants are in default in this action.

       THEREFORE, the Court, having examined the record of these proceedings, and having

been fully advised in the premises, finds:

       That the Court has jurisdiction of these proceedings pursuant to Title 28, United States

Code, § 1345;

       That due and legal notice of the pendency of this action has been given;

       And that the Court has acquired jurisdiction of all the parties.

       And this cause coming on further to be heard on the pleadings and the evidence and being

submitted to the Court, on due consideration, the Court finds:

       That each and all of the allegations of Plaintiff's Complaint are true;

       That Plaintiff is entitled to a Decree of Foreclosure and Order of Sale as prayed;

       That the premises herein described will sell to the best advantage in one entire tract.

       That there is due and owing by the borrower Beverly Jean Babel (deceased) to the Plaintiff

as of November 5, 2018, the principal sum of $32,807.27, plus accrued interest in the amount of

$4,043.58, interest credit or subsidy subject to recapture in the amount of $13,368.06,together with

interest accruing at the rate of $5.9968 per day from November 5, 2018, until the date of entry of

this decree. Interest will accrue on said sums from and after the date of entry of this decree at the

legal rate of 2.73 % computed daily and compounded annually until paid in full. The amount

due Plaintiff as stated herein is the first lien on the following described real estate in Jefferson

County, Nebraska, to-wit:

                Lot Nine (9), Block Three (3) of King’s Second Addition to the
                City of Fairbury, Jefferson County, Nebraska

*                                                2
       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED:

       That the judgment in rem and decree of foreclosure should be and hereby is entered against

Defendants Vicki Schoen, James Carr, Marilyn Cranford, Allan Clingeman, Sandy Clingeman and

The Unknown Heirs, Executors, Administrators, Devisees, Trustees, Legatees, Creditors, and

Assignees of Beverly Jean Babel; the Unknown Spouses of the defendants; the Unknown

Stockholders, Officers, Successors, Trustees, Creditors and Assignees of such defendants as are

existing, dissolved or dormant corporations; the Unknown Executors, Administrators, Devisees,

Trustees, Creditors, Successors and Assignees of such defendants as are or were partners or in

partnership; and the Unknown Guardians, Conservators and Trustees of such of the defendants as

are minors or are in any way under legal disability; and the Unknown Heirs, Executors,

Administrators, Devisees, Legatees, Trustees, Creditors and Assignees of any Person alleged to be

deceased and made defendants as such.

       That the above and foregoing findings are hereby made a part of this decree and order and

by this reference incorporated herein;

       That, if the costs as indicated below and the several amounts above found due and interest

thereon be not paid within twenty (20) days herefrom, all equity of redemption in said premises be

foreclosed and said premises sold as upon execution in one entire tract;

       That the Plaintiff shall apply for and the Clerk of the United States District Court shall

issue an Order of Sale;

       That the United States Marshal for the District of Nebraska shall thereupon advertise and

sell, according to law, the aforementioned property;




*                                               3
       That, as upon execution, said United States Marshal shall report his proceedings under this

Decree and Order to this Court and shall deposit the proceeds of the sale, if any, into the Registry

of the Court;

       That, upon confirmation of said sale, said Clerk shall apply the proceeds as follows:

                First, to the payment of the costs of the Plaintiff, and to the United States Marshal

       for service of Summons and Complaint and execution of Order of Sale;

                Second, to the payment of the amount found due the Plaintiff with interest

       thereupon according to law;

                Third, to the payment of the costs of the United States Marshal for per diem and

special requirements;

       That said Clerk shall retain in the Registry of the Court any surplus from said sale until

further order of the Court.

       That the aforementioned costs will be determined, after confirmation of sale, pursuant to

the procedures described in Rule 54.1 of the Local Rules of the United States District Court for

the District of Nebraska.

       And that, upon confirmation by the Court of the sale of the aforementioned real estate,

the United States Marshal shall execute a deed to the purchaser(s); and the parties of this Decree

and Order and all persons claiming under them are ordered to deliver possession of said real

estate to such purchaser(s).

                                              BY THE COURT:


                                              JUDGE JOSEPH F. BATAILLON
                                              UNITED STATES DISTRICT JUDGE




*                                                 4
